Exhibit 10.15

 

Nationwide Supplemental Retirement Plan

AS AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 2005

 

TABLE OF CONTENTS

 

ARTICLE

--------------------------------------------------------------------------------

   PAGE


--------------------------------------------------------------------------------

I

 

Definitions

   1

II

 

Eligibility

   4

III

 

Benefit Payable

   5    

3.1

  

Benefit Payable

   5    

3.2

  

Minimum Benefit

   7    

3.3

  

Vesting

   8    

3.4

  

Lump Sum Death Benefit

   9    

3.5

  

Coordination of Lump Sum Benefits

   9

IV

 

Form of Payment

   10    

4.1

  

Form of Payment

   10    

4.2

  

Small Benefit Amounts

   10

V

 

Variable Payment

   11

VI

 

Liability and Method of Payment

   12    

6.1

  

Liability for Payment

   12    

6.2

  

Method of Payment

   12

VII

 

Amendment and Termination

   13    

7.1

  

Amendment

   13    

7.2

  

Termination

   13

VIII

 

Administration of the Plan

   14    

8.1

  

Administrator

   14    

8.2

  

Non-Assignability of Benefits

   14    

8.3

  

Nonguarantee of Employment

   14    

8.4

  

Construction

   14    

8.5

  

Execution

   14    

8.6

  

Payment Errors

   15

IX

 

Benefit Exceptions

   16

 

Supplemental Retirement Plan

January 1, 2005

 

i



--------------------------------------------------------------------------------

WHEREAS, the Participating Employers have previously adopted the Nationwide
Supplemental Retirement Plan, for the benefit of certain of their employees; and

 

WHEREAS, the Participating Employers now desire to amend and restate such plan;
and

 

NOW, THEREFORE, said Participating Employers do hereby amend and restate such
plan as the Nationwide Supplemental Retirement Plan, effective as of January 1,
2005, as set forth below:

 

ARTICLE I

 

DEFINITIONS

 

Any word or term used in this document, if defined in the Retirement Plan shall
have the same meaning as set forth in such definition, unless otherwise defined
herein.

 

Company shall mean the Nationwide Mutual Insurance Company

 

Covered Compensation, Farmland Covered Compensation, Nationwide Covered
Compensation and Wausau Covered Compensation shall each have the meaning
assigned in the Retirement Plan, adjusted as follows:

 

(a)

Ignoring any maximum dollar limitation that may be applied under Section
401(a)(17) of the Code,

 

(b)

For any Participant who earned no Months of Participation Service on or after
January 1, 2000, limiting the amount taken into account, for any Participant who
receives open ended sales compensation, to the lesser of:

 

 

(i)

The amount otherwise determined under the relevant definition; or

 

 

(ii)

The maximum dollar limitation in effect under Section 401(a)(17) of the Code,
plus $100,000, and

 

(c)

Including any compensation of the Participant, which otherwise would have been
included in Covered Compensation, deferred pursuant to an individual deferred
compensation agreement with a Participating Employer.

 

Effective Date shall mean December 31, 1996.

 

Excess Plan shall mean the Nationwide Excess Benefit Plan.

 

Supplemental Retirement Plan

January 1, 2005

 

1



--------------------------------------------------------------------------------

Final Average Compensation shall mean:

 

(a)

for purposes of Section 3.1(a)(i) and 3.1(a)(v), the average of the highest five
(5) consecutive Covered Compensations in effect with respect to a Participant
during his or her last ten (10) years of Service, or, if he or she has accrued
less than five (5) such Covered Compensations, the average of all such Covered
Compensations accrued;

 

(b)

for purposes of Section 3.1(a)(ii), the average of the highest four (4) Farmland
Covered Compensations of the Participant’s last ten (10) consecutive Farmland
Covered Compensations determined as of the end of the calendar year ending
coincident with or immediately preceding the Participant’s Severance Date, or,
if he or she has accrued less than four (4) such Farmland Covered Compensations,
the average of all such Covered Compensations accrued;

 

(c)

for purposes of Section 3.1(a)(iii), the average of the highest three (3)
consecutive Nationwide Covered Compensations in effect with respect to a
Participant during his or her last ten (10) years of Service or, if he or she
has accrued less than three (3) such Nationwide Covered Compensations, the
average of all such Nationwide Covered Compensations accrued, provided, however,
that for years prior to January 1, 1988, Nationwide Covered Compensations for
calendar years after an employee attained Normal Retirement Age were excluded
from consideration under this Section; and

 

(d)

for purposes of Section 3.1(a)(iv), the average of the highest three (3)
consecutive Wausau Covered Compensations in effect with respect to a Participant
during his or her last ten (10) years of Service determined as of the end of the
calendar year ending coincident with or immediately preceding the Participant’s
Severance Date, or, if he or she has accrued less than three (3) such Wausau
Covered Compensations, the average of all such Covered Compensations accrued.

 

Highly Compensated Employee or HCE shall mean an Employee of a Participating
Employer whose Covered Compensation, for any year which includes or begins after
the Effective Date, exceeds the maximum dollar limitation set forth in Code
Section 401(a)(17), except those individuals excluded by Article IX.

 

NLICA means the Nationwide Life Insurance Company of America, Inc. retirement
plan

 

Officer shall mean:

 

(a)

an elected officer of a Participating Employer or ALLIED Group, Inc.;

 

(b)

whose position is in an executive job grade; and

 

(c)

whose Covered Compensation, for any year which includes or begins after the
Effective Date, exceeds the maximum dollar limitation set forth in Code Section
401(a)(17).

 

Supplemental Retirement Plan

January 1, 2005

 

2



--------------------------------------------------------------------------------

Participant shall mean an Employer or former Employee who had met the
eligibility requirements of Article II of either the NRP or the NLICA plan and
who may become eligible to receive, or who is receiving benefits under the Plan.

 

Plan shall mean the Nationwide Supplemental Retirement Plan.

 

Plan Administrator shall mean the Nationwide Mutual Insurance Company.

 

Predecessor Plans shall mean the Nationwide Supplemental Retirement Plan, the
Wausau Insurance Companies Supplemental Benefit Plan or the Farmland Mutual
Insurance Company Supplemental Retirement Plan, or the Nationwide Insurance
Enterprise Supplemental Retirement Plan.

 

Retirement Plan means the Nationwide Retirement Plan.

 

SRP means the Nationwide Supplemental Retirement Plan

 

Supplemental Retirement Plan

January 1, 2005

 

3



--------------------------------------------------------------------------------

ARTICLE II

 

ELIGIBILITY

 

Each Employee of a Participating Employer will become a participant in this Plan
as of:

 

(a)

the January 1 coincident with or preceding the date such Employee becomes an
Officer, or

 

(b)

the date he or she first became entitled to a Minimum Benefit under Section 3.2
of this Plan, and he or she shall remain a Participant in this Plan so long as
he or she shall continue Officer status.

 

Each Participant will be eligible for a benefit under this Plan on his or her
Severance Date if he or she is a Participant in the Retirement Plan and either

 

(c)

terminates employment with all Participating Employers and Non-Participating
Employers on or after completing 60 Months of Vesting Service, or

 

(d)

such Participant’s death results in his or her beneficiary becoming eligible for
a death benefit under the Retirement Plan.

 

Supplemental Retirement Plan

January 1, 2005

 

4



--------------------------------------------------------------------------------

ARTICLE III

 

BENEFIT PAYABLE

 

3.1

Benefit Payable

 

Subject to the provisions of Section 3.3 and 3.5, each eligible Officer, his or
her beneficiary, or his or her Contingent Annuitant shall receive a payment from
this Plan each time that he or she receives an annuity payment from the
Retirement Plan equal to (a) reduced by (b):

 

 

(a)

the amount that would be paid under the Retirement Plan and Excess Plan if
benefit formula under the Retirement Plan was the sum of:

 

 

(i)

an annual amount equal to the product of (A) and (B) plus the product of (A) and
(C):

 

 

(A)

the number of Months of Participation Service, converted to years, prior to the
date of determination, to a maximum of the lesser of

 

 

(I)

40 years, or

 

 

(II)

40 years reduced, but not below zero (0), by the sum of the Participant’s Months
of Farmland Participation Service, Months of Nationwide Participation Service,
Months of Wausau Participation Service, each converted to years, and Provident
Years of Service attributable to years prior to January 1, 2003;

 

 

(B)

one and a quarter percent (1.25%) of his or her Final Average Compensation on
the date of determination; and

 

 

(C)

three quarters of one percent (.75%) of his or her Final Average Compensation in
excess of his or her Social Security Covered Compensation;

 

 

(ii)

an annual amount equal to the product of (A) and (B) plus the product of (A) and
(C):

 

 

(A)

the number of Months of Farmland Participation Service, converted to years,
prior to the date of determination, to a maximum of 40 years,

 

Supplemental Retirement Plan

January 1, 2005

 

5



--------------------------------------------------------------------------------

 

(B)

one and a quarter percent (1.25%) of his or her Final Average Compensation on
the date of determination; and

 

 

(C)

three quarters of one percent (.75%) of his or her Final Average Compensation in
excess of his or her Social Security Covered Compensation;

 

 

(iii)

an annual amount equal to the product of (A) and (B) plus the product of (A) and
(C):

 

 

(A)

the number of Months of Nationwide Participation Service, converted to years,
prior to the date of determination, to a maximum of 40 years,

 

 

(B)

one and a quarter percent (1.25%) of his or her Final Average Compensation on
the date of determination; and

 

 

(C)

three quarters of one percent (.75%) of his or her Final Average Compensation in
excess of his or her Social Security Covered Compensation;

 

 

(iv)

an annual amount equal to the product of (A) and (B) plus the product of (A) and
(C):

 

 

(A)

the number of Months of Wausau Participation Service, converted to years, prior
to the date of determination, to a maximum of 40 years,

 

 

(B)

one and a quarter percent (1.25%) of his or her Final Average Compensation on
the date of determination; and

 

 

(C)

three quarters of one percent (.75%) of his or her Final Average Compensation in
excess of his or her Social Security Covered Compensation; and

 

 

(v)

an amount equal to the product of (A) and (B) plus the product of (A) and (C):

 

 

(A)

the number of Provident Years of Service attributable to pre-1/1/2003 Provident
service, to a maximum of 40 years,

 

 

(B)

one and a quarter percent (1.25%) of his or her Final Average Compensation on
the date of determination; and

 

Supplemental Retirement Plan

January 1, 2005

 

6



--------------------------------------------------------------------------------

 

(C)

three quarters of one percent (.75%) of his or her Final Average Compensation in
excess of his or her Social Security Covered Compensation

 

 

(b)

the greater of the amount actually paid by the Retirement Plan, the Excess Plan
and all other defined benefit retirement plans maintained by one or more of the
Participating Employers at any time or the amount which would have been paid by
such plans if the participant had not elected to receive a lump sum distribution
of his or her Available Cash Benefit or Lump Sum Benefit.

 

The benefit determined under each subsection above shall be adjusted, for
purposes of this calculation, as provided in Section 3.04 of the Retirement Plan
and it shall be reduced under the same early retirement factors under the same
tax qualified plan and in the same manner as a benefit provided under Section
3.01(a) of that plan in the event such benefit commences prior to such Officer’s
Normal Retirement Date.

 

3.2

Minimum Benefit

 

In lieu of the benefit provided by Section 3.1, each time an eligible Employee,
his or her beneficiary, or his or her Contingent Annuitant receives an annuity
payment under the Retirement Plan, he or she shall receive a payment from this
plan equal to the greater of (a) or (b), to the extent that such benefit exceeds
the benefit, if any, provided by Section 3.1.

 

 

(a)

the sum of (i) and (ii):

 

 

(i)

for such eligible Employee who had a Benefits Salary in 1993 which was greater
than $149,999, and who would have been eligible to receive a benefit from this
Plan had employment terminated effective December 31, 1993, the monthly benefit
accrued under this Plan as of December 31, 1993; and

 

 

(ii)

for such eligible Employee who would have been eligible to receive a benefit
from the Nationwide Insurance Companies and Affiliates Excess Benefit Plan had
his or her employment terminated on December 31, 1993, the monthly benefit
accrued under that plan as of December 31, 1993, to the extent it exceeds the
benefit actually paid under that plan.

 

The benefit determined under subsections (a)(i) and (ii) above shall be
adjusted, for purposes of this calculation, as provided in this Plan as in
effect on December 31, 1993, in the event such benefit commences prior to such
eligible Employee’s Normal Retirement Date, including the application of the
early retirement factors in effect under this Plan at such time.

 

Supplemental Retirement Plan

January 1, 2005

 

7



--------------------------------------------------------------------------------

 

(b)

for each eligible Employee whose Severance Date is on or after January 1, 1997,
and who was either:

 

 

(i)

a participant in the Retirement Plan (other than an Employee of Wausau) who had
one or more Covered Compensations in excess of $150,000 during the ten calendar
year period 1987 through 1996, or

 

 

(ii)

an elected Vice President or more senior officer who was an Employee of Wausau
and participated in the Wausau Plan for a Plan Year prior to 1996,

 

the monthly benefits he or she would have received under the Predecessor Plans
where such benefits are calculated as if he or she terminated employment on
December 31, 1996. Any eligible Employee who was an Officer on January 1, 1997,
shall not be eligible for a benefit under this Section.

 

The benefit determined under this subsection (b) shall be adjusted, for purposes
of this calculation, as provided in this Plan as in effect on December 31, 1996,
in the event such benefit commences prior to such eligible Employee’s Normal
Retirement Date, including the application of the early retirement factors in
effect under this Plan at such time.

 

3.3

Vesting

 

Individuals who first became Participants on or after January 1, 1999 shall
acquire a non-forfeitable right to a percentage of the benefit accrued under
this Plan equal to the lesser of the vested percentage applicable to the
Participant’s benefit under the Retirement Plan or the vested percentage
determined under the following schedule:

 

Months of

Participation in this Plan

--------------------------------------------------------------------------------

 

Percentage Vested

--------------------------------------------------------------------------------

0-11

  0%

12 –23

  20%

24-35

  40%

36-47

  60%

48-59

  80%

60 or more

  100%

 

On a Participant’s Severance Date the Plan Administrator shall determine the
vested portion of the Participant’s benefit under this Plan. If the Participant
has not acquired a non-forfeitable right to 100% of the benefit accrued, the
non-vested portion of the benefit

 

Supplemental Retirement Plan

January 1, 2005

 

8



--------------------------------------------------------------------------------

shall be forfeited. A vested percentage shall be determined as of the Severance
Date. That percentage shall be multiplied by the benefit and the product of that
calculation shall be the vested portion of the Participant’s benefit.
Notwithstanding the foregoing provisions, a Participant who has acquired a
non-forfeitable right to 100% of his or her benefit under the Retirement Plan
shall acquire a non-forfeitable right to 100% of the benefit accrued under this
Plan upon his or her death or disability.

 

3.4

Lump Sum Death Benefit

 

In the event a Participant’s beneficiary receives the benefit provided for in
Section 5.02 of the Retirement Plan, no benefit shall be payable pursuant to the
preceding sections of this Article. Such beneficiary shall receive a payment
from this Plan when he or she receives the payment from the Retirement Plan
equal to the excess, if any, of (a) over (b):

 

 

(a)

the greater of;

 

 

(i)

the Participant’s Annual Base Salary as of his or her date of death, or

 

 

(ii)

Participant’s Covered Compensation for the calendar year preceding the calendar
the year in which the Participant died,

 

provided, however, that if a Participant dies during a month in which he or she
accrues a Month of Participation Service due to disability, as described in
Section 6.03, such amount shall be the greater of:

 

 

(iii)

the Participant’s Annual Base Salary as of the date his or her current period of
disability commenced, or

 

 

(iv)

the Participant’s Covered Compensation for the calendar year immediately
preceeding the date the Participant first accrued a Month of participation
Service during the current period of disability; and

 

 

(b)

the amount actually received pursuant to Section 5.02 of the Retirement Plan.

 

3.5

Coordination of Lump Sum Benefits

 

A Participant, who has elected to receive his or her Available Cash Benefit
under the Retirement Plan as a lump sum, and whose Available Cash Benefit is
equal to such Participant’s entire Cash Benefit, will receive his or her benefit
under this Plan in a single lump sum payment. Such payment shall be equal to the
present value of the benefit described in Section 3.1(a) reduced by the
Available Cash Benefit received under the Retirement Plan. In the event a
Participant elects such a distribution, he or she shall not be entitled to any
additional benefit under the terms of this Plan.

 

Supplemental Retirement Plan

January 1, 2005

 

9



--------------------------------------------------------------------------------

ARTICLE IV

 

FORM OF PAYMENT

 

4.1

Form of Payment

 

The annuity payments from this Plan shall be payable to an eligible Officer or
Employee, a beneficiary, or a Contingent Annuitant in the same form and manner,
shall begin at the same time, shall be determined as of the same date, and shall
be subject to the same adjustments as the benefit payable from the Retirement
Plan. The benefit under this Plan shall be treated as if it is a single benefit
with the benefit under the Retirement Plan, including the calculation of any
benefit payable after the death of the Participant. However, the Level Income
Option does not apply to this Plan. Optional forms of payment shall be
calculated using the Actuarial Equivalent factors defined in the Retirement
Plan.

 

Notwithstanding the foregoing paragraph, any Participant who elected to defer
any portion of his or her compensation paid by a Participating Employer pursuant
to a deferred compensation agreement which was in effect prior to January 1,
1999, may elect to have the present value of the portion of his or her benefit
attributable to the compensation deferred pursuant to such agreement paid as
provided in such agreement, if such election is filed with the Plan
Administrator on or prior to the Participant’s Retirement Date, and the
Participant’s Retirement Date occurs on or before January 1, 2009. The balance
of the benefit of a Participant who makes such election shall be paid as
provided above.

 

4.2

Small Benefit Amounts

 

At the election of the Plan Administrator, any benefit payable under this Plan
which is less than $83.33 per month, under the annuity form selected, may be
paid in one payment in the month of retirement for the year of retirement, and
in an annual payment in January of each subsequent year for that year. Any
adjustment necessary to offset an overpayment (or underpayment) of benefits in a
calendar year shall be made in the following January payment (without adjustment
for interest).

 

Supplemental Retirement Plan

January 1, 2005

 

10



--------------------------------------------------------------------------------

ARTICLE V

 

VARIABLE PAYMENT

 

The benefit determined under Section 3.1(a)(iii) shall increase on the same date
and in the same percentage as benefits determined under Section 3.01(c) of the
Retirement Plan.

 

Supplemental Retirement Plan

January 1, 2005

 

11



--------------------------------------------------------------------------------

ARTICLE VI

 

LIABILITY AND METHOD OF PAYMENT

 

6.1

Liability for Payment

 

Each Participating Employer shall be liable for payments made under this Plan to
Participants who were last employed by such Participating Employer.

 

The value of the benefit under this Plan shall be determined on the
Participant’s Severance Date, and any resulting tax consequences shall be
allocated to the Participating Employer which last employed such Participant.

 

6.2

Method of Payment

 

The dollar amount of each payment and all costs, charges and expenses relating
thereto under this Plan shall be paid from the general assets of the
Participating Employer(s) liable for such payment. Such payments shall not be
funded in advance.

 

As an unfunded plan, this Plan has no assets and each Participant’s right to a
payment due hereunder is that of an unsecured creditor of the Participating
Employer(s) liable for such payment.

 

Supplemental Retirement Plan

January 1, 2005

 

12



--------------------------------------------------------------------------------

ARTICLE VII

 

AMENDMENT AND TERMINATION

 

7.1

Amendment

 

The Plan may be amended at any time upon the approval of the Benefits Committee
of the Plan Sponsor by an action documented in writing. The Benefits Committee
shall consist of three or more senior executives of the Plan Sponsor selected by
the Board of Directors of the Plan Sponsor from time to time. The initial
members of the Benefits Committee shall be the Chief Financial Officer, Chief
Human Resources Officer and General Counsel of the Plan Sponsor. Such amendment
may be made with respect to the benefit provisions of the Plan. In the event
that this Plan is amended, benefits may be limited to payments made on or prior
to the date of amendment. When another organization becomes a Participating
Employer under the Retirement Plan, this Plan shall be deemed to have been
amended to include such organization as a Participating Employer under this
Plan, without the need for formal action by any party, unless such organization
shall specifically elect not to participate in this Plan. Any such organization
that elects not to participate in this Plan shall be treated as a
Non-Participating Employer.

 

7.2

Termination

 

This Plan may be terminated at any time by means of amendment adopted by the
Board of Directors of Nationwide Mutual Insurance Company, in an action taken in
accordance with the relevant state law. In addition, the Board of Directors of
any Participating Employer may, by an action taken in accordance with the
relevant state law, elect to terminate such Participating Employer’s
participation in this Plan at any time. In the event that a Participating
Employer hereunder ceases to be a Participating Employer under the Retirement
Plan, termination of this Plan shall be deemed to have occurred with respect to
such Participating Employer effective as of the date it ceased to be a
Participating Employer under the Retirement Plan without the need for amendment
of this Plan. Any former Participating Employer that elects to terminate
participation in this Plan shall be treated as a Non-Participating Employer. In
the event that this Plan is terminated, benefits may be limited to payments made
on or prior to the date of termination.

 

Supplemental Retirement Plan

January 1, 2005

 

13



--------------------------------------------------------------------------------

ARTICLE VIII

 

ADMINISTRATION OF THE PLAN

 

8.1

Administrator

 

The Plan Administrator shall have the discretion and authority to
construe/interpret the Plan, to determine the eligibility to participate in this
Plan, and to issue such regulations as it deems appropriate. The Plan
Administrator shall have the duty and responsibility of maintaining records,
making the requisite calculations and disbursing the payments hereunder. The
Plan Administrator’s interpretations, determinations, regulations and
calculations shall be final and binding on all persons and parties concerned.

 

8.2

Non-Assignability of Benefits

 

The benefits payable hereunder or the right to receive future benefits under
this Plan may not be anticipated, alienated, pledged, encumbered, or subjected
to any charge or legal process, and if any attempt is made to do so, or a person
eligible for any benefits becomes bankrupt, the interest under this Plan of the
person affected may be terminated by the Plan Administrator which, in its sole
discretion, may cause the same to be held or applied for the benefit of one or
more of the dependents of such person or make any other disposition of such
benefits that it deems appropriate.

 

8.3

Nonguarantee of Employment

 

Nothing contained in this Plan shall be construed as a contract of employment
between the Participating Employers and any eligible Employee, or as a right of
any eligible Employee to be continued in employment of the Participating
Employers, or as a limitation on the right of the Participating Employers to
discharge any of its employees, with or without cause.

 

8.4

Construction

 

The provisions of this Plan shall be construed, regulated, administered, and
enforced according to the laws of the State of Ohio.

 

8.5

Execution

 

This Plan has been established by the Participating Employers in conformity with
resolutions adopted by their respective Boards of Directors and may be executed
in any number of counterparts, each of which will be considered an original.

 

Supplemental Retirement Plan

January 1, 2005

 

14



--------------------------------------------------------------------------------

8.6

Payment Errors

 

If the age, sex, earnings, length of service, or any other relevant fact
relating to any person for whom a benefit is payable hereunder is found to have
been misstated, the following shall apply:

 

 

(a)

The amount of benefit payable by the Participating Employers shall be that which
should have been provided on the basis of the corrected information, without
changing the date of first payment of such benefit, unless an equitable
adjustment satisfactory to the Participating Employers is made with respect to
such misstatement. Any adjustment of the consideration so applied, of the type
of annuity, or of the terms or amount of payment made in accordance with this
Section, shall be conclusive upon any person affected thereby.

 

 

(b)

The amount of any underpayment by the Participating Employers will be paid in
full with the next payment due such person. The amount of any overpayment by the
participating Employers due to any misstatement will be immediately due and
payable from such person, or his or her beneficiary. Such amounts may be
collected through any arrangement, Including, but not limited to, offset from
future benefit payments.

 

Supplemental Retirement Plan

January 1, 2005

 

15



--------------------------------------------------------------------------------

ARTICLE IX

 

BENEFIT EXCEPTIONS

 

9.1

Coordination With Other Agreements

 

Anything in this Plan to the contrary, in no event shall the calculation of
benefits payable under this Plan as determined under Section 3.1, consider any
compensation paid to any eligible Employee prior to termination of employment
through an individual deferred compensation agreement, retention bonus
agreement, or similar deferred compensation agreements.

 

9.2

NLICA Plan

 

Former Provident Mutual Insurance Company Pension Excess Plan Participants who
are not Supplemental Retirement Plan eligible after the Closing Date or the
Transition Date:

 

 

(a)

Managing Partners:

 

For the period October 2, 2002 to December 31,2003, certain Provident Managing
Partners, included as Attachment A, will continue to receive participation
service credit in this Plan for service through the earlier of their date of
termination of employment or December 31, 2003, however:

 

 

(i)

The Nationwide SRP formula (1.25%/.75%, 5 year final average pay) will not
apply, and

 

 

(ii)

The prior NLICA Retirement Plan formula shall apply (1.35%/.45%, 60 consecutive
calendar month final average pay determination, no post-retirement COLA, without
applying the IRC 401(a)(17) limit and excluding all post-12/31/03 compensation)

 

The SRP benefit is the excess, if any, of the amount calculated as described
above, less all tax-qualified plan(s) benefits.

 

 

(a)

Former Pension Excess Plan participants who are not SRP Eligible:

 

Participants in the NLICA Excess Plan as of October 1, 2002 who do not meet the
SRP eligibility requirements as of October 1, 2002, included as Attachment B,
(except Managing Partners as described above), shall have their SRP
participation service end October 1, 2002. For all of these individuals, the
final SRP benefit shall be calculated as (i) less (ii), where:

 

Supplemental Retirement Plan

January 1, 2005

 

16



--------------------------------------------------------------------------------

 

(i)

Apply the prior NLICA Retirement Plan formula (1.35%/.45%, 60 consecutive
calendar month final average pay determination, no post-retirement COLA, without
applying the IRC 401(a)(17) limit and excluding all post- October 1, 2002
service and compensation), and

 

 

(ii)

The sum of the accrued benefits under the NLICA Plan, the NRP and any other
defined benefit plan provided by Nationwide or any subsidiary or affliliate.

 

Supplemental Retirement Plan

January 1, 2005

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have, through their duly authorized officers,
executed this document                             , 2005.

 

NATIONWIDE MUTUAL INSURANCE COMPANY

NATIONWIDE MUTUAL FIRE INSURANCE COMPANY

NATIONWIDE LIFE INSURANCE COMPANY

NATIONWIDE GENERAL INSURANCE COMPANY

NATIONWIDE PROPERTY AND CASUALTY INSURANCE

COMPANY

NATIONWIDE CORPORATION

NATIONWIDE ASSURANCE COMPANY

SCOTTSDALE INSURANCE COMPANY

GATES, MCDONALD & COMPANY

GATES, MCDONALD & COMPANY OF NEW YORK, INC.

GATES, MCDONALD & COMPANY OF NEVADA

NATIONWIDE FINANCIAL INSTITUTION DISTRIBUTORS

AGENCY, INC.

NATIONWIDE REALTY INVESTORS, LTD.

NATIONAL CASUALTY COMPANY

GATESMCDONALD HEALTH PLUS, INC.

FARMLAND MUTUAL INSURANCE COMPANY

COOPERATIVE SERVICE COMPANY

NATIONWIDE RETIREMENT SOLUTIONS, INC.

NATIONWIDE RETIREMENT SOLUTIONS, INC. OF OHIO

By:

 

 

--------------------------------------------------------------------------------

INSURANCE INTERMEDIARIES, INC.

By:

 

 

--------------------------------------------------------------------------------

PEOPLES TRAVEL SERVICE, INC.

By:

 

 

--------------------------------------------------------------------------------

 

Supplemental Retirement Plan

January 1, 2005

 

18



--------------------------------------------------------------------------------

ATTACHMENT A

 

Employee Number

 

        355147

        353747

        353185

        352998

        354134

        352979

        353360

        353332

 

        358777

        353205

        353186

        354040

        353140

 

Supplemental Retirement Plan

January 1, 2005

 

19



--------------------------------------------------------------------------------

ATTACHMENT B

 

Employee Number

 

        352063

        352338

        352387

        361239

        352759

        352782

 

Supplemental Retirement Plan

January 1, 2005

 

20